Citation Nr: 1425744	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  12-10 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1987 to October 1991.  He had additional service with the Army National Guard.  His decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan, that denied the above claim.

In January 2013, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.  In conjunction with the hearing, the Veteran 
submitted additional evidence accompanied by a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c). 
 
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, residuals of a left knee injury were manifested as a result of active service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a left knee injury have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

Current residuals of a left knee injury have been established, to include arthritis of the left knee.  

In June 2012, the Veteran testified that he injured both right and left knees while physical training, to include running and playing softball, during his period of active service.  He added that his symptoms have continued ever since.  Service connection has already been established for a right knee disability.

The Veteran's service entrance examination report dated in April 1987 shows that his lower extremities were within normal limits.  In the associated report of medical history, the Veteran reported that he had never had arthritis or a "trick" or locked knee.  A service treatment record dated in June 1990 shows that the Veteran reported knee pain associated with physical training.  The assessment was degenerative joint disease/patella femoral syndrome of the bilateral knees, right greater than left.  A service treatment record dated in August 1990 shows that the Veteran continued to report symptoms associated with the left knee.

While a January 2010 VA examination was conducted with provided some diagnostic findings associated with left knee, the examiner had not been asked by the agency of original jurisdiction to provide an etiology opinion regarding the Veteran's asserted left knee disability.

A private medical record from C. C. Herd, M.D., dated in March 2013, shows that following a review of the Veteran's military health records provided by the Veteran, injuries to both knees were said to have occurred during military service time, and that the left knee should be considered for this disability claim as well.

Although the Board is not required to accept medical authority supporting a claim, VA must provide reasons for rejecting that evidence and, more importantly, must provide a medical basis other than its own unsubstantiated conclusions in support of a determination.  Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, because the only medical opinion evidence supports the Veteran's claim, service connection for residuals of a left knee injury is warranted.  VA may not seek an additional medical opinion where favorable evidence in the record is unrefuted, and it is not permissible to undertake further development if the purpose is to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Resolving reasonable doubt in the Veteran's favor, as the evidence is at the very least in relative equipoise, service connection for residuals of a left knee injury is warranted.


ORDER

Service connection for residuals of a left knee injury is granted



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


